Exhibit 10.4
 
AMENDMENT NO. 1 TO SECURITY AGREEMENT
 
 
This AMENDMENT NO. 1 TO SECURITY AGREEMENT (this “Amendment”), dated effective
as of September 30, 2009, is entered into by and between NDS NUTRITION PRODUCTS,
INC., a Florida corporation, having an address of 777 South Highway 101, Suite
215, Solana Beach, California (“Buyer Sub”), and NDS NUTRITIONAL PRODUCTS, INC.,
a Nebraska corporation, having an address of 6610 S. 118th Street, Omaha,
Nebraska 68137 (the “Seller”).  This Amendment serves to amend that certain
Security Agreement, dated as of October 1, 2008 (the “Agreement”).  Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Agreement.
 
WHEREAS, Bond Laboratories, Inc., a Nevada corporation (“Buyer”), Seller, Cory
Wiedel (“Wiedel”) and Ryan Zink (“Zink” and together with Wiedel, the
“Shareholders”) entered into that certain Asset Purchase Agreement, dated as of
October 1, 2008 (the “Purchase Agreement”), pursuant to which Buyer purchased
certain of Seller’s assets (the “Acquired Assets”) and assumed certain of
Seller’s liabilities (the “Assumed Liabilities”) , as more particularly provided
in the Purchase Agreement (the “Transaction”);
 
WHEREAS, in connection with the Transaction, Buyer and Seller entered into the
Agreement, evidencing Buyer’s repayment obligations under certain secured
promissory notes of Buyer executed in connection with the Transaction (the
“Prior Notes”);
 
WHEREAS, after the Transaction, and as contemplated by Section 10.5 of the
Purchase Agreement, Buyer transferred the Acquired Assets and Assumed
Liabilities to Buyer Sub pursuant to that certain Assignment and Assumption and
Bill of Sale, dated as of October 1, 2008, by and between Buyer and Buyer Sub
(the “Asset Assignment”);
 
WHEREAS, in connection with the Asset Assignment, Buyer assigned its rights,
duties and obligations under the Agreement to Buyer Sub (with Buyer remaining
liable for performance of Buyer Sub thereunder), pursuant to that certain
Assignment and Assumption, dated as of October 1, 2008, by and between Buyer and
Buyer Sub;
 
WHEREAS, Buyer, Buyer Sub, Seller and the Shareholders desire to settle certain
disputes arising out of the transactions contemplated by the Purchase Agreement,
including, without limitation, payment of earn-out amounts thereunder, pursuant
to that certain Settlement Agreement, dated as of even date herewith (the
“Settlement Agreement”), by and among Buyer, Buyer Sub, Seller and the
Shareholders;
 
WHEREAS, in connection with the Settlement Agreement, Buyer Sub and the original
parties to the Purchase Agreement have entered into a second amendment to the
Purchase Agreement, as amended, which second amendment is dated as of even date
herewith (the Purchase Agreement, as so amended, the “Amended Purchase
Agreement”), and Buyer and Buyer Sub will execute that certain Secured
Promissory Note in favor of Seller, dated as of even date herewith, in the
aggregate principal amount of $621,775.01 (the “New Note”), which New Note shall
replace and supersede the Prior Notes;

 
-1-

--------------------------------------------------------------------------------

 
 
WHEREAS, in connection with the New Note, Buyer, Buyer Sub and Seller desire to
amend the Agreement pursuant to this Amendment.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           General.  Each reference to “Bond Laboratories, Inc., a Nevada
corporation” shall be deemed to be a reference to “NDS Nutrition Products, Inc.,
a Florida corporation”, and each reference to “Buyer” in the Agreement shall be
deemed to be a reference to NDS Nutrition Products, Inc., a Florida corporation;
provided, however, that Bond Laboratories, Inc. acknowledges and agrees that it
will remain responsible for performance of the duties and obligations of Buyer
Sub hereunder.
 
2.           Definitions.  Section 1 of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
“1.           DEFINITIONS.  Unless otherwise defined herein, all terms defined
in the Uniform Commercial Code of the State of Nebraska (the “Uniform Commercial
Code”) and used herein shall have the same definitions herein as specified
therein.  The term “Secured Obligations,” as used herein, means (i) the
indebtedness of Buyer and Buyer Sub to Seller under the New Note; and (ii) the
obligations of Buyer and Buyer Sub to Seller under this Agreement.”
 
3.           Events of Default.
 
(a)           Paragraph (a) of Section 11 of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(a)           The occurrence of any Event of Default under the New Note;”
 
(b)           Paragraph (f) of Section 11 of the Agreement is hereby amended and
restated in its entirety to read as follows “[RESERVED].”
 
4.           Full Force and Effect; Effect of Amendment.  Except as modified by
this Amendment, all other terms and conditions of the Agreement shall remain in
full force and effect.  Unless the context otherwise requires, the Agreement and
this Amendment shall be read together and shall have effect as if the provisions
of the Agreement and this Amendment were contained in one agreement.  After the
effective date of this Amendment, all references in the Agreement to “this
Agreement”, “hereto”, “hereof”, “hereunder” or words of like import referring to
the Agreement shall mean the Agreement as modified by this Amendment.


5.           Counterparts.  This Amendment may be executed in separate
counterparts, all of which taken together shall constitute a single instrument.
 

 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment effective
as of the date first above written.





 
NDS NUTRITION PRODUCTS, INC., a Florida corporation
 
 
 
By: _______________________________
Name: John S. Wilson
Title: CEO
 





AGREED:


NDS NUTRITIONAL PRODUCTS, INC., a Nebraska corporation




By: _______________________________
      Name: Cory J. Wiedel
      Title: CEO






ACKNOWLEDGMENT:


The undersigned acknowledges and agrees that it remains liable to Seller for
performance of the duties and obligations of Buyer Sub hereunder.


BOND LABORATORIES, INC., a Nevada corporation




By: _______________________________
      Name: John S. Wilson
      Title: CEO